FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2022

                                      No. 04-21-00516-CV

                             Lon E. GRINAGE & Marilyn Grinage,
                                        Appellants

                                                 v.

                    Jason Phillip THOMPSON & Terrie Mylene Thompson,
                                        Appellees

                  From the 218th Judicial District Court, Wilson County, Texas
                                Trial Court No. CVW1900810
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on May 31, 2022. On the extended due date, Appellant filed a second
motion for an extension of time to file the brief.
        Appellant’s motion is GRANTED. Appellant’s brief is due on July 1, 2022. See TEX. R.
APP. P. 38.6(d).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court